ORDER CONVERTING SUSPENSION FOR NONCOOPERATION WITH THE DISCIPLINARY PROCESS TO INDEFINITE SUSPENSION
On August 6, 2002, pursuant to Ind.Admission and Discipline Rule 23(10), this Court suspended the respondent, Michael W. Simler, from the practice of law in this state for failing to provide to the Disciplinary Commission responses to grievances filed against him. The Disciplinary Commission has now moved to have the respondent's suspension converted to an indefinite suspension from the practice of law, pursuant to Admis.Disc.R. 23(10).
We now find that more than six months have passed since the respondent was suspended due to his noneooperation with the disciplinary process. Accordingly, given the passage of time and the respondent's continued failure to cooperate with the disciplinary process, we now find that the respondent's suspension should be converted to an indefinite suspension from the practice of law, pursuant to Admis.Disce.R. 283(10).
IT IS, THEREFORE, ORDERED that the current suspension from the practice of law of the respondent, Michael W. Sim-ler, for failure to cooperate with the disciplinary process is hereby converted to an indefinite suspension, effective immediately. Accordingly, in order to become readmitted to the practice of law in this state, the respondent must successfully petition this Court for readmittance pursuant to Admis.Dise. R. 28(4).
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney and to the Indiana Supreme Court Disciplinary Commission.
All Justices concur.